KRUEGER, Judge.
The offense is theft from the person of property over the *231value of $50.00. The punishment assessed is confinement in the State penitentiary for a period of five years.
It appears from the evidence adduced by the State that on the night of the 21st day of March, 1946, Lee W. Bartrum, a soldier, who was standing near the M. K. & T. Depot on South Flores Street in the City of San Antonio, was deprived of his pocketbook containing approximately $415.00. The appellant. Ruby White and another negro, were in an automobile which was driven by the appellant. They parked their car across the street from the depot. Ruby White got out, approached the soldier, and asked him to give her a dollar, which he declined to do. She continued to press her demand and he told her that if she did not let him alone he would knock her teeth out. At this juncture appellant came from the car and inquired of Bartrum what he said to her. Bartrum said, “I am going to knock this damned woman’s teeth out if she don’t get away,” whereupon appellant remarked, “By God, I will see to that” and started toward Bartrum who was backing away to the station. At that time Ruby White suddenly reached into his back pocket, pulled out his billfold containing $415.00, and started toward the parked car. Bartrum grabbed for her but failed to catch her, and appellant said to him, “Don’t follow her.” Appellant and Ruby White went hurriedly to their automobile and left Bartrum standing there calling for the police. The billfold was later found near the scene of the commission of the offense but the money was gone. Sometime during the night, the appellant, Ruby White and Leslie Calloway, were arrested near the Avalon Grill on East Commerce Street.
Ruby White testified at the instance of the State substantially to the facts above stated.
Bartrum positively identified appellant as the man who was present at the time and place of the commission of the offense.
Appellant did not testify but undertook to establish an alibi for himself by the witnesses, Leslie Calloway, Buck Sanford and John Caldwell. According to the testimony of Calloway, appellant was not with him and Ruby White on the night in question when they were riding around in appellant’s automobile. Buck Sanford testified that between 10:30 and 11:00 P. M., appellant was at his grill. John Caldwell testified that about 8:00 P. M., appellant came to the Avalon Grill where they engaged in a game of poker until midnight, during which time appellant did not leave the game.
*232Appellant’s first complaint relates to the court’s action in overruling his application for a continuance based upon the “absence of Buster Bennett, Zelmer Brint (or Bryant), and Thomas Jackson” by each of whom he asserts that he would prove, if present in court, that at the time in question he was engaged in a game of poker at the Avalon Grill on East Commerce Street in the City of San Antonio, Texas, and therefore was not and could not have been at or near the place of the commission of the alleged offense at the time it was committed. It appears from the record that a complaint was filed against appellant immediately after his arrest; that the grand jury returned an indictment against him on the 3rd day of April, 1946, at which time the case was set for trial on the 29th of April. However, the case was not tried on that day but was reset for trial on Monday, June 3rd, at which time it was again reset for June 10th. Appellant made no application for subpoenas for any of the three witnesses desired until the 4th day of June, which was 60 days after he was indicted.
It occurs to us from the foregoing statement of the facts as they appear in the record that appellant .failed to exercise due diligence to secure the attendance of the said three absent witnesses. See Reeves v. State, 167 S. W. (2d) 176; Hart v. State, 138 S. W. (2d) 818, and cases there cited.
By Bill of Exception No. 2 appellant complains of the action of the trial court in permitting Ruby White to testify against him. His ground of complaint was that she had recently theretofore been convicted of a felony and is now under sentence of conviction; that she has never been pardoned but is now serving out her time under said conviction. There is no merit in his contention. This question has been before this court, several times and has been decided adversely to his contention. See Art. 708, C. C. P., and the amendment thereto by the 39th Legislature. See also Trammell v. State, 132 Tex. Cr. R. 125; Parrish v. State, 134 Tex. Cr. R. 545; Parker v. State, 132 Tex. Cr. R. 567: Herrington v. State, 129 Tex. Cr. R. 567.
By Bill No. 3 appellant complains of the action of the trial court in permitting Ruby White to testify against him over his objection that she was his common-law wife. When the objection was urged, the court retired the jury and heard evidence relative to the matter. Ruby White denied "that she was his common-law wife. Elsie Minter testified for appellant to the effect that she knew that Ralph Lockhart (appellant) and Ruby White had been seen together during the past six or eight *233months; that she had talked to Ruby White on one occasion and that Ruby told her that she and appellant were going to get married. John Caldwell testified that he had known them for about a year; that in the last four or five months he had occasion to talk to Ruby White and she told him that she and the appellant lived together; that on one occasion appellant and Ruby White went to Dallas and when they returned Ruby told him (Caldwell) that she and Ralph Lockhart were married; that Lockhart was her husband and that they lived together. No marriage certificate or marriage license was offered in support of this testimony. It is quite obvious that there is not sufficient evidence to show a common-law marriage. Consequently the court was eminently correct in overruling appellant’s objection and permitting the witness Ruby White to testify.
Finding no. error in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.